May 22, 2013
 


Howard Solomon
Chief Executive Officer and President
Forest Laboratories, Inc.
909 Third Avenue
New York, New York  10022


 
Dear Mr. Solomon:
 
           You have advised us that, after nearly 50 years with Forest
Labortories, Inc. (the “Company”), 36 years of which you served as Chief
Executive Officer, you have decided to retire from that role on December 31,
2013.  Under your leadership, the Company has experienced remarkable growth,
rising from a small maker of vitamins to a fully integrated pharmaceutical
company with a $10 billion market capitalization that is recognized for its
innovation and one of the strongest research and development teams in the
industry.  The Board of Directors of the Company (the “Board”) thanks you for
your leadership and desires to retain your experience and wisdom on the terms
set forth in this letter (this “Letter”).
 
1. Retirement as Chief Executive Officer and President. As discussed, the Board
is planning to announce that it will be conducting a search for your successor
with the expectation that such individual will be appointed by December 31,
2013, provided that in the event that your successor is not appointed by such
date, you will continue serving as Chief Executive Officer and President of the
Company until your successor is appointed (the later of December 31, 2013 and
the date your successor is appointed, the “Transition Date”).  In connection
with your retirement as Chief Executive Officer and President of the Company, it
is understood that you will step down on the Transition Date from all officer
positions you have with the Company and its affiliates but will continue as a
director and advisor to the Company, as further described below.  In furtherance
of your desire and the Board’s desire to ensure a smooth transition of your
duties and responsibilities to your successor, which individual may commence
employment before or upon the Transition Date, you will take all reasonable
steps to assist that individual in commencing employment and transitioning to
your duties and responsibilities.  In consideration of your continued service
through the Transition Date, the Company will continue to compensate you as
Chief Executive Officer and President of the Company in a manner consistent with
past practice, and you will be entitled to retain your current office through
the Transition Date.  From and after the Transition Date, unless the Board
determines otherwise in its sole discretion, you will no longer be eligible for
severance compensation or benefits under your Amended and Restated Employment
Agreement with the Company, dated as of October 29, 2008 (your “Employment
Agreement”), or under any other severance pay arrangements of the Company or its
affiliates.  In the event that your employment terminates prior to the
Transition Date and you will receive the compensation and benefits under your
Employment Agreement, this Letter shall have no further force and effect
following such termination other than as to the second sentence of Paragraph 4
hereof, which shall remain in force and effect.
 
2. Board Positions.  At the 2013 annual meeting of the stockholders of the
Company, it is anticipated that the Board, subject to the Board’s standard
nominating procedures, will nominate you to continue as a director and, if you
are so elected, you will retain your position as Chairman of the Board until the
2014 annual meeting of the stockholders of the Company.  In connection with your
service as non-executive Chairman of the Board, the Board will adopt amendments
to the Company’s bylaws to permit a director who is not also Chief Executive
Officer of the Company to serve as Chairman of the Board.  The Board shall
consider nominating you for election as a director at the 2014 and 2015 annual
meetings of the stockholders of the Company, subject to the Board’s standard
nominating procedures and the exercise of the Board's fiduciary duties, and, if
you are so nominated and elected, you will be given the honorary title “Chairman
Emeritus.  While you are serving as a director from and after the Transition
Date, you will receive the same compensation as non-employee members of the
Board, and from the Transition Date for so long as you serve as non-executive
Chairman of the Board, you will receive an additional retainer, payable at an
annual rate of $150,000 in equal installments on the last business day of each
month and prorated for any partial month of service.
 
3. Employment as Senior Advisor. We recognize the crucial nature of the
Company’s relationships with its licensing partners, the vast majority of which
have been developed through your personal involvement, as being critical to the
Company’s success, as well as your important role in maintaining and developing
significant relationships for the Company based on your personal involvement
with senior level executives and founders of licensing partners.  The Company
desires to continue to benefit from your wisdom, experience and relationships,
and accordingly, the Company and you agree that from the Transition Date until
the earlier of December 31, 2016 or the date your employment is terminated
pursuant to paragraph 6 of this letter (the “Advisor Term”), you will continue
to be employed as a senior advisor to the Company and will provide any services
reasonably requested by the Chief Executive Officer of the Company or the
Board.  In consideration for your employment as a senior advisor to the Company,
you will be entitled to the following benefits during the Advisor Term:
 
(a)   The Company will pay you a salary, payable at an annual rate of $250,000
in accordance with the ordinary payroll practices of the Company and prorated
for any partial month of service.
 
(b) Office.  The Company will provide you with the use of a fully equipped
office of comparable size, functionality and quality to your current office,
although such office need not be located at the Company’s executive offices.
 
(c) Secretarial Support.  The Company will continue to employ the person who
serves as your executive assistant immediately prior to the Transition Date (the
“Assistant”), so that she may provide secretarial support to you during the
Advisor Term, subject to the Assistant’s ongoing compliance with the policies of
the Company.  Notwithstanding the foregoing, in the event that the employment of
the Assistant terminates prior to the end of the Advisor Term, the Company will
provide you with an executive assistant through the end of the Advisor Term who
is comparable to the Assistant and reasonably acceptable to you.
 
(d)  You will be entitled to continued use of the automobile provided to you by
the Company as of the Transition Date (or comparable vehicle), and the Company
will continue to employ the person who serves as your driver immediately prior
to the Transition Date (the “Driver”), so that he may drive you during the
Advisor Term, subject to the Driver’s ongoing compliance with the policies of
the Company.  Notwithstanding the foregoing, in the event that the employment of
the Driver terminates prior to the end of the Advisor Term, the Company will
provide you with a driver, reasonably acceptable to you, through the end of the
Advisor Term.
 
In addition, while you are an employee of the Company, you will continue to
receive health insurance and other welfare benefits at least at the current
level, and service credit for all purposes under the Company’s compensation and
benefit plans, policies and arrangements in which you participate.  Your 1989
Benefits Continuation Agreement is not affected by this Letter and will remain
in effect in accordance with its terms.
 
4. Company Policies; Indemnification.  As a member of the Board and a senior
advisor to the Company, you will be subject to all relevant company policies and
legal requirements applicable to directors and senior employees of the Company,
including policies and legal requirements concerning confidentiality, loyalty,
competition and solicitation of employees, customers and business partners.  In
addition, as a member of the Board and a senior advisor to the Company, you will
be entitled to all rights to indemnification that currently apply to directors
and officers under the Company’s charter and bylaws and, without limiting the
generality of the foregoing, the Company will maintain rights to indemnification
and coverage under directors’ and officers’ liability insurance for actions and
omissions occurring prior to the end of the Advisor Term on terms no less
favorable than those in effect from time to time for the members of the Board
and officers of the Company generally, such rights not to be affected by any
termination of this Letter.
 
5. Releases.  In consideration of the mutual promises contained in this Letter,
on or following the Transition Date, but not later than 21 days following the
Transition Date, you will execute and deliver a release of claims substantially
in the form attached hereto as Exhibit A, and the Company will execute and
deliver a release of claims substantially in the form attached hereto as Exhibit
B.
 
6. Termination of Senior Advisory Services.  You may terminate your employment
as senior advisor to the Company at any time.  Your employment as senior advisor
to the Company may be terminated by the Company only in the event of your
willful and material breach of this Letter following written notice to you and a
reasonable opportunity to cure.  In either case, all compensation and benefits
to you under this Letter and otherwise as an employee shall cease (without
prejudice to any rights or benefits vested, earned or accrued prior to such
termination, or which by their terms are otherwise not affected by such
termination, including without limitation your rights under the 1989 Benefits
Continuation Agreement) and, at the request of the Board, you shall resign from
the Board if you are then serving as a director.
 
7. Governing Law.  This Letter is governed by the laws of the State of New
York.  In the event of any dispute regarding such arrangements, you and the
Company each waive any rights to a trial by jury.
 
8. Assignment.                       This Letter may not be assigned by either
party but shall be binding on the parties and their successors.
 
                                                                  Very truly
yours,
 
                      By:      /s/ Herschel S.
Weinstein                                                                
                      Name:  Herschel S. Weinstein       
              Title:Senior Vice President-General Counsel
 
Accepted and agreed to this 22nd  day of May, 2013.
 
/s/ Howard
Solomon                                                                           
Howard Solomon
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


This General Release of all Claims (this “Agreement”) is entered into on [DATE]
by and between Forest Labortories, Inc., a Delaware corporation (the “Company”)
and Howard Solomon (the “Executive”).
 
In consideration of the payments and benefits afforded in the Letter (the
“Letter”) between the Executive and the Company, effective May 22, 2013 (the
“Effective Date”), to which the Executive first became legally entitled
following the Effective Date, the Executive agrees as follows:
 
1.  
General Release and Waiver of Claims.

 
(a) Release.  In consideration of the payments and benefits provided to the
Executive under the Letter to which the Executive first became legally entitled
following the Effective Date, and after consultation with counsel, the Executive
and each of the Executive’s respective heirs, executors, administrators,
representatives, agents, successors and assigns (collectively, the “Releasors”)
hereby irrevocably and unconditionally release and forever discharge the Company
and its subsidiaries and affiliates and each of their respective officers,
employees, directors and agents (“Releasees”) from any and all claims, actions,
causes of action, rights, judgments, obligations, damages, demands, accountings
or liabilities of whatever kind or character (collectively, “Claims”),
including, without limitation, any Claims under any federal, state, local or
foreign law, that the Releasors may have arising out of the Executive’s
employment relationship with and service as an employee or officer of the
Company, and the termination of any such relationship or service, in each case
up to and including the Transition Date (as defined in Paragraph 1 of the
Letter) provided, however, that notwithstanding anything else herein to the
contrary, this Agreement shall not affect: the obligations of the Company or the
Executive set forth in the Letter or any other plan, policy or arrangement of
the Company or other obligations that, in each case, by their terms, are to be
performed after the date hereof by the Company or the Executive (including,
without limitation, obligations to the Executive under the Letter for any
salary, severance or similar payments or benefits, under any stock option, stock
or equity-based award, plan or agreements, or payments or obligations under any
pension plan or other benefit or deferred compensation plan, all of which shall
remain in effect in accordance with their terms); any indemnification or similar
rights the Executive has as a current or former officer or director of the
Company, including, without limitation, any and all rights thereto referenced in
the Company’s bylaws, other governance documents, or any rights with respect to
directors’ and officers’ insurance policies; or the Executive’s right to
reimbursement of business expenses.
 
(b) Specific Release of ADEA Claims.  In further consideration of the payments
and benefits provided to the Executive under the Letter to which the Executive
first became legally entitled following the Effective Date, the Releasors hereby
unconditionally release and forever discharge the Releasees from any and all
Claims that the Releasors may have as of the date the Executive signs this
Agreement arising under the Federal Age Discrimination in Employment Act of
1967, as amended, and the applicable rules and regulations promulgated
thereunder (“ADEA”).  By signing this Agreement, the Executive hereby
acknowledges and confirms the following:  (i) the Executive was advised by the
Company in connection with his retirement as Chief Executive Officer and
President of the Company to consult with an attorney of his choice prior to
signing this Agreement and to have such attorney explain to the Executive the
terms of this Agreement, including, without limitation, the terms relating to
the Executive’s release of claims arising under ADEA, and the Executive has in
fact consulted with an attorney; (ii) the Executive was given a period of not
fewer than twenty-one (21) calendar days to consider the terms of this Agreement
and to consult with an attorney of his choosing with respect thereto; and (iii)
the Executive knowingly and voluntarily accepts the terms of this
Agreement.  The Executive also understands that he has seven (7) calendar days
following the date on which he signs this Agreement within which to revoke the
release contained in this Section 1(b), by providing the Company a written
notice of his revocation of the release and waiver contained in this Section
1(b).
 
(c) No Assignment.  The Executive represents and warrants that he has not
assigned any of the Claims being released under this Agreement.
 
2. Proceedings.  The Executive has not filed, and agrees not to initiate or
cause to be initiated on his behalf, any complaint, charge, claim or proceeding
against the Releasees with respect to any Claims released under Section 1(a) or
(b) hereof before any local, state or federal agency, court or other
body,  (each, individually, a “Proceeding”), and agrees not to participate
voluntarily in any Proceeding involving such Claims.  The Executive waives any
right he may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding involving such Claims.  Notwithstanding
the foregoing, the term Proceeding shall not include any complaint, charge,
claim or proceeding with respect to the obligations of the Company to the
Executive under the Letter or in respect of any other matter described in the
proviso to Section 1(a) hereof, and Executive retains all of his rights in
connection with the same.
 
3. Remedies.  In the event the Executive initiates or voluntarily participates
in any Proceeding following his receipt of written notice from the Company and a
failure to cease such participation within thirty (30) calendar days following
receipt of such notice, or if he revokes the ADEA release contained in Section
1(b) of this Agreement within the seven (7)-calendar-day period provided under
Section 1(b), the Company may, in addition to any other remedies it may have,
reclaim any amounts paid to him under the Letter, and/or terminate any benefits
or payments that are subsequently due under the Letter (in each case, without
prejudice to any vested rights or benefits earned or accrued prior to such act),
without waiving the release otherwise granted herein.  The Executive understands
that by entering into this Agreement he will be limiting the availability of
certain remedies that he may have against the Company and limiting also his
ability to pursue certain claims against the Company.
 
4. Severability Clause.  In the event any provision or part of this Agreement is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Agreement, will be inoperative.
 
5. Nonadmission.  Nothing contained in this Agreement will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company.
 
6. Governing Law.  All matters affecting this Agreement, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of New York applicable to contracts executed in and
to be performed in that State.
 
7. Notices.  All notices, requests, demands or other communications under this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered in person or deposited in the United States mail, postage prepaid, by
registered or certified mail, return receipt requested, to the party to whom
such notice is being given as follows:
 
 
  As to the Executive:
The Executive’s last address on the books and records of the Company

 
 
     With a copy to:
        Hughes Hubbard & Reed LLP

 
        One Battery Park Plaza

 
        New York, NY 10004

 
Attention:  Candace K. Beinecke

 
 
          As to the Company:
       Forest Laboratories, Inc.

 
       Attention:  Senior Vice President – General Counsel

 
       909 Third Avenue

 
       New York, NY 10022

 
Any party may change his or its address or the name of the person to whose
attention the notice or other communication shall be directed from time to time
by serving notice thereof upon the other party as provided herein.
 
THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND THAT HE FULLY
KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE
SAME AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.
 
IN WITNESS WHEREOF, the Executive has executed this Agreement on the date set
forth below.
 


                   _________________________________
                                                                              
Howard Solomon

 
                                                                          Date
of Execution: __________________
 


 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


This General Release of all Claims (this “Agreement”) is entered into on [DATE]
by and between Forest Laboratories, Inc., a Delaware corporation (the “Company”)
and Howard Solomon (the “Executive”).
 
In consideration of the promises of the Executive set forth in the Letter (the
“Letter”) between the Executive and the Company, effective May 22, 2013 (the
“Effective Date”), the Company agrees as follows:
 
1.  
General Release and Waiver of Claims.

 
(a) Release.  In consideration of the promises of the Executive under the
Letter, and after consultation with counsel, the Company and its subsidiaries
and affiliates and its and their agents, successors and assigns, in their
capacities as agents, successor and assigns of the Company and its subsidiaries
and affiliates (collectively, the “Releasors”) hereby irrevocably and
unconditionally release and forever discharge the Executive and his heirs,
executors, administrators, representatives, agents, successors and assigns
(collectively, the “Releasees”)from any and all claims, actions, causes of
action, rights, judgments, obligations, damages, demands, accountings or
liabilities of whatever kind or character (collectively, “Claims”), including,
without limitation, any Claims under any federal, state, local or foreign law,
that the Releasors may have, arising out of the Executive’s employment
relationship with and service as an employee or officer of the Company, and the
termination of any such relationship or service, in each case up to and
including the Transition Date (as defined in Paragraph 1 of the Letter),
provided, however, that notwithstanding anything else herein to the contrary,
this Agreement shall not affect the obligations of the Company or the Executive
set forth in the Letter or any other plan, policy or arrangement of the Company
or other obligations that, in each case, by their terms, are to be performed
after the date hereof by the Company or the Executive and this Agreement shall
not release or discharge  any Claims related to acts or omissions taken by the
Executive that are not eligible for indemnification under the Company’s charter
or bylaws or applicable law, including, without limitation, the Delaware General
Corporation Law.
 
(b) No Assignment.  The Company represents and warrants that it has not assigned
any of the Claims being released under this Agreement.
 
2. Proceedings.  The Company has not filed, and agrees not to initiate or cause
to be initiated on its behalf, any complaint, charge, claim or proceeding
against the Executive with respect to any Claims released under section 1(a)
hereof before any local, state or federal agency, court or other body,  (each,
individually, a “Proceeding”) and agrees not to participate voluntarily in any
Proceeding involving such Claims.  The Company waives any right it may have to
benefit in any manner from any relief (whether monetary or otherwise) arising
out of any Proceeding involving such Claims.  Notwithstanding the foregoing, the
term Proceeding shall not include any complaint, charge, claim or proceeding
with respect to the obligations of the Executive to the Company under the Letter
or in respect of any other matter described in the proviso to Section 1(a)
hereof, and the Company retains all of its rights in connection with the same.
 
3. Remedies.  In the event the Company initiates or voluntarily participates in
any Proceeding following its receipt of written notice from the Executive and a
failure to cease such participation within thirty (30) calendar days following
receipt of such notice, the Executive may, in addition to any other remedies he
may have, cease providing the services described in the Letter, without waiving
the release otherwise granted herein and without losing the benefits to which he
would otherwise have been entitled under the Letter (other than benefits
pursuant to the penultimate sentence of Paragraph 3 of the Letter which
otherwise would accrue following such cessation of services solely on account of
the Executive remaining an employee).  The Company understands that by entering
into this Agreement it will be limiting the availability of certain remedies
that it may have against the Executive and limiting also its ability to pursue
certain claims against the Executive.
 
4. Severability Clause.  In the event any provision or part of this Agreement is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Agreement, will be inoperative.
 
5. Nonadmission.  Nothing contained in this Agreement will be deemed or
construed as an admission of wrongdoing or liability on the part of the
Executive.
 
6. Governing Law.  All matters affecting this Agreement, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of New York applicable to contracts executed in and
to be performed in that State.
 
7. Notices.  All notices, requests, demands or other communications under this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered in person or deposited in the United States mail, postage prepaid, by
registered or certified mail, return receipt requested, to the party to whom
such notice is being given as follows:
 
 
As to the Executive:
  The Executive’s last address on the books and records of the Company

 
 
        With a copy to:
          Hughes Hubbard & Reed LLP

 
     One Battery Park Plaza

 
          New York, NY 10004

 
 Attention:  Candace K. Beinecke

 
 
        As to the Company:
          Forest Laboratories, Inc.

 
         Attention:  Senior Vice President – General Counsel

 
         909 Third Avenue

 
         New York, NY 10022

 
Any party may change his or its address or the name of the person to whose
attention the notice or other communication shall be directed from time to time
by serving notice thereof upon the other party as provided herein.
 
THE COMPANY ACKNOWLEDGES THAT IT HAS READ THIS AGREEMENT AND THAT IT FULLY
KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT IT HEREBY EXECUTES THE
SAME AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF ITS OWN FREE WILL.
 
IN WITNESS WHEREOF, the Company has executed this Agreement on the date set
forth below.
               
                    _________________________________
                                                                            
Name:           [NAME]
                       Title:

 
                                                                            Date
of Execution: __________________
 